Taft, J.,
concurring. Although Morrow v. Hume, Admx., 131 Ohio St., 319, 3 N. E. (2d), 39, purported merely to distinguish Landrum v. Middaugh, 117 Ohio St., 608, 160 N. E., 691, it did in effect overrule it. This is apparent from a consideration *248of the distinction suggested in the Morrow opinion. Even appellant herein in relying on the Landrum case recognized that there was no reasonable ground upon which it could be distinguished from the Morrow case.
If the Landrum case were still the law, then the Common Pleas Court would have been correct in its judgment dismissing plaintiff’s petition (although for a reason other than it indicated by what is stated in its journal); and the Court of Appeals should have affirmed that judgment of dismissal. Hence, in order to affirm the judgment of the Court of Appeals, we must refuse to follow the Landrum case; and therefore we should recognize and state that we are overruling it.